Citation Nr: 0711684	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-18 223	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Eligibility for Dependent's Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1979.  He died on August [redacted], 1999.  The appellant is 
the veteran's widow.

This appeal comes before the Board of Veterans' Appeals from 
a November 2000 adverse determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The appellant was afforded a hearing before a Veterans Law 
Judge sitting at the RO in December 2003.  A Veterans 
Benefits Counselor assisted her at the hearing.  The 
transcript is of record.  The VLJ who conducted the hearing 
is no longer employed at the Board; however the appellant has 
declined the opportunity of having another hearing. 


FINDINGS OF FACT

1.  The veteran died at age 46 in August 1999 of hypertrophy 
of the heart, a disorder which was not present until decades 
after service.  Also shown as a significant condition 
contributing to death, but not resulting in the underlying 
cause, was obesity.

2.  At the time of his death, service connection was not in 
effect for any disorder.

3.  A service-connected disability did not cause or 
materially contribute to cause his death.




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2006).  

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).  In addition, service- connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, when any chronic disease such as cardiovascular 
disease, including hypertension, is manifest to a compensable 
degree within a year thereafter, there is a rebuttable 
presumption of service origin, absent affirmative evidence to 
the contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for the cause of the 
veteran's death, there must be (1) medical evidence of a 
current disability (the disability that caused death); (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the cause of death.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

The record contains no indication that the veteran engaged in 
combat with the enemy; his foreign service was in Germany.  
His DD 214 states that he was a "recovery specialist," 
analogous to truck operator in civilian terms.  

Service medical records contain no references to chronic 
cardiovascular, psychiatric, or respiratory disorders.  At 
entry he was 72.5 inches tall and weighed 228 pounds.  On 
periodic examination in November 1976 he weighed 240 pounds.  
In January 1978 at the time of a weight status evaluation, he 
weighed 225 pounds with a goal of 220.  It was noted that 
there was no apparent history of endocrine or other chronic 
illness.  The impression was that the veteran was overweight 
and diet and exercise were recommended.  At separation the 
veteran was measured as 75 inches tall, weighing 267 pounds.  

The autopsy report shows that the veteran had been found dead 
in a tractor trailer where he had reportedly lived.  The 
cause of death was noted not to be obvious; trauma was not 
identified and the toxicology and laboratory studies were not 
abnormal.  The veteran was reported to weigh 352 pounds.  
There were no significant gross abnormalities.  However, it 
was stated that obesity, apparent pulmonary changes, and the 
presence of some body cavity fluid could fit with a 
cardiorespiratory collapse.  A definitive cause was not 
identified.

The death certificate lists the cause of death as hypertrophy 
of the heart.  Obesity was listed as a significant condition 
contributing to death but not related to the underlying 
cause.  The manner of death was listed as natural. 

At the time of the hearing before the Board in December 2003, 
and in written communications, the appellant argued that the 
veteran developed asthma, a thyroid disorder, post-traumatic 
stress disorder (PTSD) and obesity as a result of his 
military service and that these disorders played a role in 
causing his death.  She stated that he died in a truck 
because he was homeless due to his mental disorder.

In a letter received in August 2005, the veteran's sister 
wrote that his condition, both physical and mental, had 
changed for the worse after he left service.  She indicated 
that her brother had mentioned treatment in the early 1980s 
at VA facilities in Jacksonville, NC, and at Dorothea Dix 
Hospital in North Carolina.  Efforts to obtain these records 
were unsuccessful; it was noted that there was no indication 
that either facility had treated the veteran.  Likewise a 
records search at VA facilities in Fayetteville, NC, and in 
Philadelphia, PA produced no results.

While the Board is empathetic with the appellant in view of 
the death of the veteran, the Board may not go beyond the 
factual evidence presented in this instance to provide a 
favorable determination.  In this case, the appellant, as a 
layperson who has no apparent training in the field of 
medicine, has not been shown to be competent to provide an 
opinion with regard to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus her 
assertions that the veteran developed asthma, a thyroid 
disorder, and PTSD as a result of military service are 
entitled to no probative weight.  Moreover, service medical 
records are negative.  

Likewise, while it is true that the veteran was treated for 
being overweight while in service, and was reported to be 
obese at the time of his death, there is no medical evidence 
to suggest that the veteran's weight gain or his obesity 
constituted or was a manifestation of a chronic disability.  
The evidence of record is entirely devoid of clinical 
findings showing that the veteran suffered from any type of 
endocrine disorder which would be manifested by a weight 
gain.  His weight gain was not related by any medical 
evidence of record to any medical cause.  Absent competent 
evidence which suggests that the veteran's obesity 
constituted a chronic disability, the Board has no basis on 
which to consider that veteran's excess weight in service as 
more than a medical finding or symptom.  The Board notes that 
symptoms alone, without a finding of an underlying disorder, 
cannot be service connected.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).

Overall, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


Eligibility for DEA under 38 U.S.C. Chapter 35

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, the child, spouse, 
or surviving spouse of a veteran will have basic eligibility 
if certain conditions are met, including, that a permanent 
total service-connected disability have been in existence at 
the date of the veteran's death, or that the veteran died as 
a result of a service-connected disability.  38 U.S.C.A. §§ 
3500, 3501(a)(1), (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 
(2006).  As discussed above, service connection was not in 
effect for any disability at the time of the veteran's death 
and, moreover, service connection for the cause of the 
veteran's death is herein denied.  Accordingly, as a matter 
of law, entitlement to dependents' educational assistance 
under Chapter 35, Title 38, United States Code is also 
denied.

VCAA

Finally, the Board notes that VA has a duty to assist the 
appellant in the development of facts pertinent to her claim.  
During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
VA has a duty to notify the appellant and her representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2006).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  This case was previously remanded 
by the Board to provide the appellant with the necessary 
notice and to assist her in developing evidence.

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 
02-1077 (December 21, 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  The Board finds any 
error in timing or content of the notice provided to the 
appellant to be non-prejudicial.  

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate her claim, the RO notified her in 
August and September 2005 and in August 2006 of the 
information and evidence needed to establish entitlement to 
service connection for the cause of the veteran's death.  The 
RO also informed her of the information and evidence that she 
was required to submit, including any evidence in her 
possession, and the evidence that the RO would obtain on her 
behalf. 

Regarding the duty to assist the appellant in obtaining 
evidence in support of her claim, the RO obtained for 
inclusion in the record the veteran's service medical 
records, his death certificate and autopsy report and 
attempted, without success, to obtain private treatment 
records which were referenced.  As well, the appellant had 
the opportunity to present testimony before the Board.  She 
has not indicated the existence of any other evidence that is 
relevant to her appeal, and has not responded to an inquiry 
as to whether she had any additional evidence to submit.  The 
Board can only conclude that all relevant data have been 
obtained for determining the merits of her claim and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her claim.  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Eligibility for DEA benefits is denied.   



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


